UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7486



ANTHONY EUGENE BAILEY,

                                             Plaintiff - Appellant,

          versus


DOCTOR FREUND, Medical Agent of the Richmond
City Jail; LIEUTENANT WOMACK, Assistant Super-
visor, Medical Agent of the Richmond City
Jail; DOCTOR THOMPKINS, Medical Agent of the
Richmond City Jail; CAPTAIN MINION, Super-
visor, Medical Agent of the Richmond City
Jail,

                                            Defendants - Appellees,

          and


NURSE SMITH; NURSE PARRISH,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-924-2)


Submitted:   February 24, 2000              Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Anthony Eugene Bailey, Appellant Pro Se.       Chandra Dore Lantz,
HIRSCHLER, FLEISCHER, WEINBERG, COX & ALLEN, Richmond, Virginia;
Elizabeth Stanulis Skilling, HARMAN, CLAYTOR, CORRIGAN & WELLMAN,
Richmond, Virginia; Carlyle Randolph Wimbish, III, SANDS, ANDERSON,
MARKS & MILLER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Anthony Eugene Bailey appeals from the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.   See Bailey v. Freund, No. CA-

97-924-2 (E.D. Va. Sept. 29, 1999).     We deny Bailey’s motion for

appointment of counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED



                                2